Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2005/0140717 to Chen as modified by USP 5,914,734 to Rotering et al. “Rotering.”
With regard to Claim 1, Chen teaches a print head maintenance assembly, the print head maintenance assembly comprising: 
a maintenance cartridge (25) comprising a wiping subsystem with a wiper (24) for wiping a print head (23);
a scraper assembly (27) with a scraper (28) for cleaning the wiper (24).
Chen teaches the claimed invention, except for a positioner to adjust a relative position between the scraper and the wiper in a first direction depending on a relative position between the maintenance cartridge and the scraper assembly in a second direction. 
However, Rotering teaches a positioner (52) to adjust a relative position between the scraper and the wiper in a first direction depending on a relative position between the maintenance cartridge and the scraper assembly in a second direction (col. 7, lines 59-67 and col. 8, lines 34-38). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Chen with the teachings of Rotering such that rebound force is applied to the wiper, holding it against the orifice plate surface for example as the printhead passes. As will be apparent, the wiping action of the relative movement between the printhead and wiper is intended to wipe or scrape ink and other accumulations from the orifice plate surface, with the desired result being improved printhead function and print quality (col. 8, lines 40-46).
	With regard to Claim 8, Chen teaches a printing device (20) comprising: 
a print head (23), wherein the print head is movable along a print head path in a scanning direction; 
a print head maintenance assembly with a maintenance cartridge (25), wherein the maintenance cartridge comprises a wiping subsystem (27) with a wiper (28) for wiping the print head (23) and; and an actuator (26) for moving the maintenance cartridge (25) along a second direction to traverse the print head path; wherein the print head maintenance assembly further comprises: a scraper assembly with a scraper (28) for cleaning the wiper (24); 
Chen teaches the claimed invention except for a spittoon subsystem with a reservoir to receive material ejected from the print head and a positioner to adjust a relative position between the scraper and the wiper in a vertical direction depending on the relative position between the maintenance cartridge and the scraper assembly in the second direction.
However, Rotering teaches a spittoon subsystem (168) with a reservoir to receive material ejected from the print head (col. 16, lines 50-54). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Chen with the teachings of Rotering to clear the orifice plate nozzles. (col. 16, lines 51-52).  Additionally. Rotering teaches and a positioner (52) to adjust a relative position between the scraper and the wiper in a vertical direction depending on the relative position between the maintenance cartridge and the scraper assembly in the second direction.  (col. 7, lines 59-67 and col. 8, lines 34-38). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Chen with the teachings of Rotering such that rebound force is applied to the wiper, holding it against the orifice plate surface for example as the printhead passes. As will be apparent, the wiping action of the relative movement between the printhead and wiper is intended to wipe or scrape ink and other accumulations from the orifice plate surface, with the desired result being improved printhead function and print quality (col. 8, lines 40-46).
With regard to Claim 9, Chen as modified by Rotering* teach wherein the actuator (26) moves the maintenance cartridge between a scraping position, in which the scraper is in contact with the wiper n(24), a wiping position, in which the wiper is in contact with the print head (23), and a spit position (168*), in which the reservoir of the spittoon subsystem is located adjacent to a nozzle of the print head ([0007-0010] and [0019] of Chen and (col. 16, lines 50-54) of Rotering).  The same motivation applies as discussed above in claim 8.
	With regard to Claim 10, Chen as modified by Rotering* teach wherein the positioner (52*) adjusts the relative position between the scraper assembly and the maintenance cartridge in the vertical direction such that the scraper assembly is closer to the maintenance cartridge in the scraping position  compared to the wiping position or the spit position* ([0007-0010] and [0019] of Chen and (col. 16, lines 50-54) of Rotering).  The same motivation applies as discussed above in claim 8.
	With regard to Claim 11, Chen teaches (figs. 2 and 4A-D) the claimed invention except for wherein a vertical length of a wiping contact area is not larger than a vertical length of a scraping contact area, wherein the wiping contact area is the area of the surface of the wiper in contact with the print head in the wiping position and the scraping contact area is the area of the surface of the wiper in contact with the scraper in the scraping position.
With regard to Claim 13, Chen teaches method of cleaning a print head using a print head maintenance assembly, wherein the print head maintenance assembly comprises: 
a maintenance cartridge having a wiping subsystem comprising a wiper (24) for wiping the print head (23): and a scraper assembly (25) having a scraper (28) for cleaning the wiper (24); 
the method comprising: placing the wiping subsystem in a wiping position adjacent to the print head such that the wiper is in contact with the print head [0017]; 
placing the wiping subsystem in a scraping position adjacent to the scraper assembly such that the wiper is in contact with the scraper [0019]. 
Chen teaches the claimed invention except for adjusting a relative position between the scraper and the wiper in a first direction depending on the relative position between the maintenance cartridge and the scraper assembly in a second direction.
However, Rotering teaches adjusting a relative position between the scraper and the wiper in a first direction depending on the relative position between the maintenance cartridge and the scraper assembly in a second direction(col. 7, lines 59-67 and col. 8, lines 34-38). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Chen with the teachings of Rotering such that rebound force is applied to the wiper, holding it against the orifice plate surface for example as the printhead passes. As will be apparent, the wiping action of the relative movement between the printhead and wiper is intended to wipe or scrape ink and other accumulations from the orifice plate surface, with the desired result being improved printhead function and print quality (col. 8, lines 40-46).
Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 2-7, 12, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The primary reason for the allowance of Claims 2-7 is the inclusion of the limitations wherein the positioner comprises a guiding cam having a height profile with a varying height to adjust the relative position between the scraper and the wiper in the first direction depending on the relative position between the maintenance cartridge and the scraper assembly in the second direction.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claim 12 is the inclusion of the limitations wherein the positioner adjusts the relative position between the scraper assembly and the maintenance cartridge in the vertical direction such that a spit distance between the reservoir and the print head in the spit position is smaller than the sum of a difference between the vertical length of the scraping contact area and the vertical length of the wiping contact area and a minimum distance between the spittoon subsystem and the scraper.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
	The primary reason for the allowance of Claims 14-15 is the inclusion a method steps moving the spittoon subsystem adjacent to the scraper, wherein the relative position between the scraper assembly and the maintenance cartridge in the first direction is adjusted such that the scraper assembly is closer to the maintenance cartridge when the wiping subsystem is in the scraping position compared to when the spittoon subsystem is located adjacent to the scraper.  It is these steps found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 6,357,851 discloses a hide-away wiper and wiper scraper system has a wiper that is extended to wipe ink residue from an inkjet printhead installed in an inkjet printing mechanism, and following wiping, ink residue is scraped from the wiper during retraction into a hide-away rest position inside the scraper mechanism. For cleaning several inkjet printheads, several such hide-away wipers may be provided in like number for cleaning the printheads. The hide-away nature of these wipers allows for independent movement of the wipers between their rest and wiping positions, which facilitates the uses of independent wiping routines tailored for the servicing needs of each printhead, or type of printhead. An inkjet printing mechanism having a hide-away wiping system, along with a method of cleaning one or more inkjet printheads, are also provided.
 	USP 6,561,619 discloses a flipping wiper scraper system for cleaning several inkjet printheads in an inkjet printing mechanism has a wiper support mechanism which moves several elastomeric wipers across the printheads to wipe off accumulations of ink residue. This ink residue is then scraped off of the wipers to ready them for the next wiping stroke using a scraper system. The wiper support mechanism inverts the wipers to engage scraper bars of the scraper system. The scraper bars have scraping heads and capillary channels to draw liquid ink residue away from the heads through capillary forces. The scraper bars are arranged so only one or two wipers are scraped at any given time to reduce noise and quiet overall unit operation. A method of cleaning an inkjet printhead, along with an inkjet printing mechanism having such a flipping wiper scraper system are also provided.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853